1 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are deemed free of the prior art, given the failure of the prior art to teach or suggest a soybean variety with the complete genetic, morphological and physiological complement traits of the exemplified soybean variety, or methods of using it.  The closest prior art is Tyler et al (2016, Publication No.:  US 2016/0345527A1) disclose soybean variety 01051842, exhibiting white flower color, black hilum color, light tawny pubescence color, brown pod wall color, a maturity group of III and resistance to southern cyst nematode race 3, which is the same as applicants’ claimed soybean variety 01078675 (pages 2-3).  Soybean variety 01078675 of the instant invention differs from the prior art in at least the same complement of reactions as is exhibited by the claimed soybean variety (e.g. resistance to Southern Stem Canker) see pages 2-3 of Tyler et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Acknowledgment of Deposit
2.	The Deposit Statement in the specification filed 11/6/2020 is deemed in accordance with 37 CFR 1.801-1.809 for claims drawn to a seed or plant of soybean variety 01078675 with the Provasoli-Guilar National Center for Marine Algae and Microbiota (NCMA) having accession number 202005087, having a date of deposit on May 15, 2020.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663